Case: 5:18-CV-00645-.]l\/|H-l\/|AS Doc #: 1-1 Filed: 12/17/18 Page: 1 of 9 - Page |D#: 5

 

AOC-E-105 Sum Code: Cl
Rev. 9-14 Case #: 18-C|-00671
COurtr C|RCUlT

COU'”'W`» MAD|SON

Commonwealth of Kentucky
Court of Justice Coun‘s.ky.gov

cR 4.02; Cr official Form 1 ClVlL SUMMONS

 

 

 

 

P/ant/`ff, MOOTOOR, MAJENTA VS. EASTERN KENTUCKY UNlVERSlTY, Defendant

TOZ EASTERN KENTUCKY UN|VERS|TY
521 LANCASTER AVENUE
COATES ADM|N. 107 - CPO1A
RlCHMOND, KY 40475

l\/|emo: SERVE: President l\/|lchael T. Benson

The Commonwealth of Kentucky to Defendant:

You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney

on your behalf Within twenty (20) days following the day this paper is delivered to youx judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.

@/UU (lom/J§ MCN

|V|adison Circuit C|erk
Date: 11/15/2018

 

 

Proof of Service
This Summons Was:
[] Served by delivering a true copy and the Complaint (or other initiating document)

To;

 

|:| Not Served because:

 

Date: . 20

 

Served By

 

Title

 

 

Summons lD'. 13175819634084@00000112584
C|RCU|T: 18-C|~OOG71 Certif`led l\/lai|

MOOTOOR, MAJENTA VS. EASTERN KENTUCKY UN|VERS|TY EKH|E|T F i | e d
l|||||||l||||||l|l|||l|lll||l|l||ll|l|ll|||l||l||ll||l||ll|||l| Page § 6

5304)

?resid§ng Judge: HON. JEAN C. LOGUE (62

PaCl<age : OGUUO?. of 900010

Case: 5:18-CV-00645-.]l\/|H-l\/|AS Doc #: 1-1 Filed: 12/17/18 Page: 2 of 9 - Page |D#: 6

COMMONWEALTH OF KENTUCKY
MADlSON CIRCUIT COURT

ClVlL BRA. cit
DlvlsloNf§§-r _ 7
CASE NUMBER: __;(A;(,Q l

MAJENTA MOOTOOR PETlTIONER

V.

EASTERN KENTUCKY UNIVERSITY RESPONDENT
COMPLAINT

Comes now, the Plaintiff, Majenta Mootoor by and through counsel and for her Complaint
states as follows:

l. At all times relevant the Plaintiff was enrolled as a student in the Occupant home at Eastern
Kentucky University beginning in Fall 2014.

2. The Plaintiff is a qualified individual with a disability as defined by KRS 344.030( l ).

3. As a result of the Plaintift"s disability she was determined to be eligible for
accommodations and modification pursuant to U.S.C. § 794 (Morc commonly known as §
504 ofthe Rehabilitation Act, hereinafter “§504”)

4. The Defendant Eastern Kentucky University (hereinafter “EKU”) is an institution of higher
learning and is a public accommodation as defined by KRS 344.l30 and 29 USC 359 at the
Americans with Disabilitics Act.

5. The Plaintiff began her educational career at EKU in Fall 20l4.

6. On November 6, 20l4 the Plaintiff met with Professor Causey Upton who advised her to
withdraw from the Occupational Science Program (hereinafter “OSP”).

7. On November 26, 2014 she again sent an e-mail to the Plaintiff advising that she explore

other career options

presiding Judge: Hoi~i. JEAN e. i_oouiz iezssoa)

Package : 000003 of 000010

Case: 5:18-cv-00645-.]l\/|H-l\/|AS Doc #: 1-1 Filed: 12/17/18 Page: 3 of 9 - Page |D#: 7

l`~`iled

Fiied

lO.

ll.

12.

13.

14.

15.

16.

17.

19.

20.

18-€|~0067’1 1'1/15/2018 Allee Combs Whicker, i\iladi:son Circuit Clerl<

The Plaintiff finished the Fall Semester with a 3.4 Grade Point Average.

ln Spring, 2015 the Plaintiff accommodation letter was provided to all of the Plaintiff"s
instructors

The Plaintist OTS 335 class instructor, .lulia Westfall failed to follow the Plaintifr’s
accommodations

Also during the Spring Semester Dr. Causey and Westfall again attempted to advise the
Plaintiff to withdraw from the Occupation Science Program.

in Fall Semester 2015 the Plaintiff asked her instructors for letters of recommendation but
all but one of her instructors refused due to her disability.

ln Spring_ Semester 2016 the Plaintiff’s OTS402 and OTS 478 instructor Ainy Marshall
refused to follow the accommodate the Plaintiff

Additionally, the Plaintiff did not receive her accommodations from Camille Sl<ubik~
Pleplaski in OTS 430 during Spring Semester.

ln the Spring Semester, the second Grade Point Average was 3.6.

The failure to provide the Plaintiff her accommodations continued in the Fall Semester
2016.

The Plaintiff did not receive accommodations from instructor Dana Howell, or Elaine
Fehringer.

in Fall 2016, the Plaintiff began field experience at the Ashland Church.

The field work experience began well but Skubik-Plepaski stated that the Plaintiff should
consider leaving because of her disability

The instructor treated the Plaintiff differently by assigning the Plaintiff individual clients

instead of assigning clients paired with other students, as was the procedure The Plaintiff

18»£31~006'1"§ ’i'l/“i 51201 8 Aliee Combs Whicker, ii!iadison Circuit Clerk

Pi'e$idif`|g Judgef HON. JEAN C. LOGUE (625304)

Paci<age 000004 or 050310

Case: 5:18-cv-00645-.]l\/|H-l\/|AS Doc #: 1-1 Filed: 12/17/18 Page: 4 of 9 - Page |D#: 8

Filed

Zl.

22.

23.

24.

25.

26.

27.

28.

29.

30.

31.

’lB~Cl-OOGY'T 'i i/’lb'/QG"Z 8 Alle<-.'

did not receive the extra feedback as required by her accommodation from the Ofice of
Equity and lnclusion.

Despite the failure of the Defendant in providing the reasonable accommodations the
Plaintiff did well with a GPA of3.38

ln the Spring 2017 Semester, the Plaintiff continued her field work as an occupational
therapy student at the Telford YMCA in Richmond, KY.

The Plaintiff received good reviews from her instructor, Dr. Nichols during her field work
experience

During the Spring, Summer, and Fall Seinester`s‘ the Plaintiff was harassed again by the
faculty because they alleged she plagiarized a document due to working with her tutor per
her accommodation

On May 5, 2017, the Plaintiff left the meeting with Howell frightened and intimidated
During the Fall 2017 semester while the Plaintiff went to her assignment she received an
unfavorable evaluation from Dr. Hardman_

Also, during the Fall semester, Dr. Skubik-Plepaski sabotaged a placement with Neuro
Restorative in Georgetown, Kentucky by telling the Neuro Restoration site that the Plaintiff
was going to fail so she would not need to be placed there

The Plaintiff filed a complaint about her grade in OTS 871 with the office of Equity and
lnclusion.

AS a result of the Complaint the Plaintiff entered into a contract with the Equity and
lnclusion.

The contract was entered into to ensure that the Plaintiff would receive reasonable
accommodations and modifications

The Defendant EKU never complied with the terms ofthe contract

ii/'t 5/2013.

ssoai

Presid."ng Judge: HON .JEAN C LGGUE (62

ackage ' 000005 of 000010

Case: 5:18-cv-00645-.]l\/|H-l\/|AS Doc #: 1-1 Filed: 12/17/18 Page: 5 of 9 - Page |D#: 9

Filed

Filad

32.

33.

34.

35.

36.

37.

38.

39.

40.

41.

42.

43.

'18~(.;1~0067'1 ”i“i/’i 5/20'13 Allee C-ornbs ithicl<er, Nlariisoii Circuit C`-lerk

As a requirement to complete the degree in Occupational Therapy the Plaintiff had to
satisfactorily complete field work.

ln early February 20l8 the Plaintiff received emaiis from Camille Skiubik-Plosky who told
the Plaintiff that they were unable to assign her to a site because the sites would not
accommodate her disability

l-Iowever, in February 2018 the Plaintiff started field work at the VA Hospital Lexington,
under the Supervision of.leff Healander.

Healander did not provide the Plaintiff her accommodations nor did he provide adequate
supervision

Healander did not provide the Plaintiff any feedback, and at all times she believed she was
performing satisfactorily

The Plaintiff believed she was doing satisfactorily until the fifth day offield work.

On the fifth day, the Plaintiff was told she was “red flagged” and she had told Dr. Skubik-
Plepaski that the Plaintiff was a failure

On Monday February 26, 2018, the Plaintiff was told by Healander that she was doing well.
On Wednesday Feburary 281 2018, the plaintiff was sent home by Healander who told the
Plaintiff that She had failed her field work.

On or about Februaiy 28, 2018 the Plaintiff received an e-mail from Casey Humphrey that
she would have to withdraw from the Program.

On September 28, 20181 after exhausting all administrative remedies available at EKU to
contest grades the Plaintiff was dismissed from EKU.

The Plaintiff’s dismissal was solely due to her disability

18~€;1~00671 1'1/15/20‘18 Ailee Coinl')s Whicker, l\fiadis<ii'i Circuit Cleri<

Presioing Judge: HON. JEAN C. LOGUE (5253€4)

Package : 000005 of 000010

Case: 5:18-cv-00645-.]l\/|H-l\/|AS Doc #: 1-1 Filed: 12/17/18 Page: 6 of 9 - Page |D#: 10

Filert

Filed

44.

45.

46.

47.

48.

49.

50.

51.

52.

53.

54.

55.

18»€!~00§7'1 ‘ll/'l§/‘Zt)ifi ¢\|lee Connbe lillhicl:er‘ iiiiadisoii Circuit Cleri<

COUNT I
Discriminatiou by

Public Accommodation
The Plaintiff incorporates paragraphs 1-44 by reference
KRS 344.130 prohibits discrimination by a public accommodation due to one’s disability
The Plaintiff is a qualified individual with a disability
The Defendant as a public accommodation discriminated in the terms and conditions of her
enrollment due to her disability
The Defendant failed to implement the Plaintiff"s accommodation plan or the contract she
entered into with the Defendant that would have allowed her to continue in the program and
be successful.
As a result of the Defendant’s discriminatory conduct the Plaintiff has Suffei‘ed

embarrassment and humiliation as well as financial harm.

COUNT II
Retaliation

The Plaintiff incorporates paragraphs l-50 by reference

KRS 344.280 prohibits retaliation against an individual who encages in an protected
activity

The Plaintiff encages in a protected activity when she complained to the office of Equity
and lnchision about the Defendant’s failure to follow her accommodation

As a result of the complaint the Plaintiff was subjected to unwarranted criticism and failing
grades

The Plaintiff was ultimately removed from the Occupational Therapy program

The Plaintiff was a victim of intentional and malicious retaliation solely due to her _

advocacy and her disability

iS-Cl-»GOG"/i i'l/'l 5/20'18 Aliee Combs Whicl<et', i\liadé’sori Circuit Clei‘lt

Presiding Jtidge: HON. JEAN C. L{JGUE (625304)

Paci<age ' 000007 Of 000010

Case: 5:18-cv-00645-.]I\/|H-I\/|AS Doc #: 1-1 Filed: 12/17/18 Page: 7 of 9 - Page |D#: 11

Filed

Filed

56.

57.

58.

59.

60.

61.

62.

63.

64.

65.

66.

67.

18~Ci~0067? it/’lS/TZOiB Allee Comba Whicker, Nladison Circuit Clerl<

As a result the Plaintiff has suffered embarrassment and humiliation, as well as emotion and

financial harm.

C_OM
29 USC 794

The Plaintiff incorporated paragraphs 1-5 7 by reference

The Plaintiffis a qualified individual with a disability

The Defendant, EKU, is a public establishment of higher learning that receives Federal
funding.

As a public institution of higher learning, the Defendant cannot discriminate in the terms
and conditions of a qualified individual’s right to an appropriate education pursuant to the
legal requirement of 29 USC 794, more commonly known as § 504 of the Rehabilitation
Am

The Defendant, in their interaction with the Plaintiff, violated §504.

As a result of the Defendant’s violation, the Plaintiff has suffered loss of educational
opportunity financial and emotional harm, which demands compensation.

COUNT IV
Americans with Disabilities Act

The Plaintiff incorporates paragraphs 1-62 by reference

The Plaintiffis a qualified individual with a disability

The Defendant is an entity as defined under Title II of the Americans with Disabilitics Act
(hereafter “ADA”)

The ADA prohibits an academic institution to discriminate against a qualified individual
with a disability

The Defendant, EKU, discriminated against the Plaintiff in the terms and conditions of her

education while enrolled at EKU.

18~0|-00671 1'1/15/2018 Allee Combs Whicker, lVladison Circuit Clerk

Pre$iding Judge: HON. JEAN C~ LOGUE (625304)

Package Z 000€08 O‘»° 000010

Case: 5:18-cv-00645-.]I\/|H-I\/|AS Doc #: 1-1 Filed: 12/17/18 Page: 8 of 9 - Page |D#: 12

Filed

Filet;i

68.

69.

70.

71.

72.

73.

74.

75.

18~-()$~0067’§ 'i 1/’i5/§?.(}'i8 Allee Comb$ \/Vhieker. i\l|adison Circuit Clerk

Speciffically the Defendant failed to provide accommodation, during field work, necessary
for the Plaintiff to succeed in the curriculuml

The Defendant’S classroom instructor failed to follow the accommodation plan developed
Specifically for the Plaintiff

As a result, the Defendant violated the ADA and the Plaintiff suffered emotional and
financial harm which demand compensation

Mm
Br'each of Contract

The Plaintiff incorporates paragraphs 1-70 by reference

On December 20, 201 7 the Plaintiff and the Defendant entered a contract that would allow
the Plaintiff to continue and succeed in the Occupational Therapy program.

The Defendant failed to comply with the terms of the contract.

As a result ofthe Defendant’s failure to comply with the terms of the contracts, the Plaintiff
was removed from the Occupational Therapy program.

Due to the Defendant’s failure to comply with the terms of the contract the Plaintiff was has
suffered embarrassment, humiliation, and financial loss.

WHEREFORE, the Plaintiff prays:

The Court assumejurisdiction over her Complaint pursuant to KRS 344.450.

Find that the Defendant, as a place of public accommodation, as defined by KRS 344,|30,
find the Defendant discriminated against the Plaintiff in the terms and conditions of her
education.

Find that the Defendant retaliated against the Plaintiffin violation of KRS 344.280.

Find that the Defendant failed to provide the Plaintiff reasonable accommodation which
would have allowed her to Successfully complete her academic and professional program

which is in violation ofthe ADA.

iS`-C!¢G{)S?i t'l/'iS/?.O’i€i Allee Con'ibs Whiet<er, Madison Circuit C!erk

presiding Judge: :-roui JEAN c. LeGuE (625304)

Paci<age , 000009 O'f 000010

Case: 5:18-cv-00645-.]I\/|H-I\/|AS Doc #: 1-1 Filed: 12/17/18 Page: 9 of 9 - Page |D#: 13

Filed

Filed

l().

18~€{~00671 11/15/2018 Alli=)e Comi)s \!Vhicl<er, iiilatiison Circuit Ctork

Find that the Defendant failed to provide the Plaintiff with reasonable accomidation due to
her disability which is in violation of 29 USC 794.

Find that as a result of the Defendant’s conduct the Plaintiff has suffered embarrassment
and humiliation and financial loss.

Award the Plaintiff compensatory damages and damages for embarrassment and
humiliation

Award the Plaintiff reasonable attorney fees and costs pursuant to KRS 344.450, 29 USC
794, and the ADA.

Sumrnons ajury to address all issues raised in the Plaintiff`s Complaint

Award the Plaintiffany and all equitable or legal reliefthe Plaintiff may be entitled

RESPECTFULLY SUBl\/IITTED,

/s./ Ea’warc/ E. Dove
Edward E. Dove

Attorney for Petitioner

300 Lexington Building
201 West ShOrt Street
Lexington, Kentucky 40507
(859) 252-002() -Phone
(859) 258-9288 ~ Fax
ecldov'e(Z/'/;\vinclslream.net

 

“iS~Cl-OOG?’i 11i15/2018 Ailee Combs Whicker, l\/lactit~:on Circuit Clark

Pr@siding Judge; HON. JEAN c LoGu.=_ (625304)

PaCkage : 000010 C`l’ 000010

